Citation Nr: 0211642	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  97-10 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

(The issue of entitlement to service connection for a low 
back disorder will be the subject of a later decision by the 
Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

Review of the claims file reflects that the appellant had 
active military service from April 1977 to February 1984.  

Service connection was denied for a low back disorder by a 
November 1993 rating decision and a March 1994 rating 
decision that confirmed the November 1993 rating decision, 
which became final when the appellant did not timely perfect 
an appeal after receiving a statement of the case (SOC) in 
December 1994.  The current appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1996 rating 
decision by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in 
a March 1994 rating decision that became final when the 
appellant failed to timely perfect an appeal of the decision.  

2.  Since the March 1994 decision, the appellant has 
submitted significant evidence that must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a low back disorder.  


CONCLUSION OF LAW

The evidence received by VA since the March 1994 rating 
decision became final is new and material, and the claim for 
service connection for a low back disorder is reopened.  
38 U.S.C.A. §§  1110, 1131, 5108, 5103A, 7105(d)(3) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Further, implementing regulations have been 
published. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for amendments not applicable here, the 
provisions of the regulations merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

The RO did not consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the appellant was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the appellant of his right to submit evidence.  Thus, the 
Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. § 
3.103.  Therefore, it would not abridge the appellant's 
rights for the Board to proceed to review the appeal.  

Specifically, the appellant's application for the benefit 
claimed in this case is complete.  38 U.S.C.A. § 5102; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §3.159(a)(3)).  The October 1996 rating decision, 
the SOC issued in February 1997, and the supplemental 
statement of the case (SSOC) issued in February 1999, 
notified him and his representative of the evidence necessary 
to substantiate the claim, the evidence which had been 
received, and the evidence to be provided by the appellant, 
and of the applicable laws and regulations.  38 U.S.C.A. § 
5103(a).  In an October 1995 letter to the appellant, the RO 
informed him as to what evidence was necessary in order for 
VA to reopen his claim.  Additionally, along with a copy of 
the rating decision, the appellant was sent a VA Form (VAF) 
4107, explaining his rights in the VA claims process.  The 
Board concludes that the discussions in the rating decision, 
the SOC, and the SSOC, along with the October 1995 VA letter, 
adequately informed the appellant of the evidence needed to 
reopen and substantiate his claim and complied with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1).  VA also made 
reasonable efforts to obtain relevant records (including 
private records) which the appellant adequately identified 
and authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §3.159(c)).  The service medical records are in 
the claims folder, and VA records have been obtained.  38 
U.S.C.A. § 5103A(c).  

The appellant asserts that he has a low back disorder that is 
manifested by low back pain, which began during his period of 
active military service.  He contends that his service 
medical records show the initial manifestation of his current 
back problems.  He argues that he has submitted new and 
material evidence with which to reopen his claim of 
entitlement to service connection for a low back disorder.  

Governing statutory and regulatory provisions stipulate that 
a claimant, or his or her representative, must perfect an 
appeal of an RO rating decision within one year from the date 
that that agency mails notice of the determination to him or 
her, or within 60 days of the mailing of an SOC, whichever is 
later.  Otherwise, the determination becomes final and may be 
reopened only upon receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  Should such new and material evidence 
be presented or secured with respect to the claim, it shall 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§  5108, 7105(d)(3); 38 C.F.R. §§ 3.104(a), 
20.302(b).  

When a claimant seeks to reopen a previously, finally denied 
claim, VA must first determine whether the additional 
evidence submitted is new and material.  If so, then VA will 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C.A. § 5103A has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).  "New" evidence 
means more than evidence that has not previously been 
included in the claims folder or that is merely cumulative; 
it must present new information.  38 C.F.R. § 3.156 (a).  The 
evidence must also be material, bearing directly and 
substantially upon the specific matter under consideration.  
That is, the evidence must be so significant it must be 
considered in order to fairly decide the merits of the claim, 
by itself or in connection with previously assembled 
evidence.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the appellant's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

The appellant's initial claim for entitlement to service 
connection for a low back disorder was denied in a November 
1993 rating decision.  A March 1994 rating decision 
considered evidence submitted subsequent to the November 1993 
rating decision and confirmed the November 1993 rating 
decision, which became final when the appellant did not 
timely perfect an appeal of the decision after receiving an 
SOC in December 1994.  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for a low back disorder was 
by a March 1994 rating decision, the Board must determine 
whether new and material evidence sufficient to reopen that 
claim has been received since the March 1994 rating decision 
became final.  The evidence of record at the time of the 
March 1994 rating decision included the appellant's service 
medical records, which showed treatment on several occasions 
for complaints of low back pain that was usually associated 
with physical exertion such as running or lifting.  The March 
1994 rating decision considered a December 1993 VA medical 
examination report that noted the appellant's complaint of 
pain in his lumbar spine and diagnosed lumbosacral spine 
pain, cause unknown, and a December 1993 VA X-ray of the 
lumbar spine that did not show any abnormalities.  The 
November 1993 and March 1994 rating decisions denied service 
connection for a low back disorder on the basis that a 
chronic low back disorder had not been demonstrated in 
service or thereafter.

The evidence submitted since the March 1994 rating decision 
became final includes VA medical records dated from 1995 to 
2001, which show complaints and treatment for low back pain 
between June to September 1995, a reported history of chronic 
low back pain during hospitalization in January 1996, and 
complaints and reported history of chronic low back pain in 
1999 and 2000.  Additionally, the appellant provided 
testimony concerning the history of his low back problems at 
an April 1997 RO hearing.  

After reviewing the evidence submitted since the March 1994 
rating decision, the Board finds that it is new and material 
because it indicates that the appellant currently has low 
back disability, and it provides additional history pertinent 
to its origin.  Accordingly, the Board reopens the claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. §§ 5107, 5108, 7105(d); 38 C.F.R. § 3.156.  
However, the Board believes that additional evidence must be 
obtained before it can render a decision regarding the claim.  
To decide the claim on the merits at this time would be 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

